UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 2, 2012 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA 0-26176 88-0336997 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303) 723-1000 (Registrant’s telephone number, including area code) DISH DBS CORPORATION (Exact name of registrant as specified in its charter) COLORADO 333-31929 84-1328967 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303) 723-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 2, 2012, DISH Network Corporation issued the attached press release regarding its acquisitions of DBSD North America, Inc. and TerreStar Networks, Inc.A copy of the press release is filed as Exhibit 99.1 to this Form 8-K and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. Exhibit99.1 Press releaseregarding DISH Network Corporation’s Acquisitions of DBSD North America, Inc. and TerreStar Networks, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. DISH NETWORK CORPORATION DISH DBS CORPORATION Date: March 5, 2012 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit No. Description Press releaseregarding DISH Network Corporation’s Acquisitions of DBSD North America, Inc. and TerreStar Networks, Inc. 4
